Dismissed and Memorandum Opinion filed February 23, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00672-CV
                                   ____________

                         VARENDA WILLIAMS, Appellant

                                           V.

           FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A
                        FANNIE MAE, Appellee

                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 990662

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed July 18, 2011. The clerk’s record was
filed August 11, 2011. No reporter’s record was filed. No brief was filed.

      On January 10, 2012, this court issued an order stating that unless appellant
submitted a brief on or before February 6, 2012, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. No brief has been filed. Accordingly, the appeal is
ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.